Citation Nr: 1438917	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-30 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for peripheral neuropathy of the right hand, to include as secondary to service-connected diabetes mellitus, type II.  

3.  Entitlement to service connection for peripheral neuropathy of the left hand, to include as secondary to service-connected diabetes mellitus, type II.  

4.  Entitlement to service connection for peripheral neuropathy of the right foot, to include as secondary to service-connected diabetes mellitus, type II.  

5.  Entitlement to service connection for peripheral neuropathy of the left foot, to include as secondary to service-connected diabetes mellitus, type II.  

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD) and diabetes mellitus, type II.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969 and from April 1971 to April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In March 2011, the Veteran testified at a central office hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.  

In May 2011, the Board remanded the remaining claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 
The issues of entitlement to service connection for peripheral neuropathy of the feet, to include as secondary to service-connected diabetes mellitus, type II, and entitlement to service connection for GERD, to include as secondary to service-connected PTSD and diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has hypertension as a result of his service-connected diabetes mellitus, type II.   

2.  There is no competent evidence that the Veteran has peripheral neuropathy of the right hand as a result of his service-connected diabetes mellitus, type II.  

3.  There is no competent evidence that the Veteran has peripheral neuropathy of the left hand as a result of his service-connected diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the Veteran's active military service, nor is it secondary to the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  

2.  Peripheral neuropathy of the right hand was not incurred in or aggravated by the Veteran's active military service, nor is it secondary to the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  

3.  Peripheral neuropathy of the left hand was not incurred in or aggravated by the Veteran's active military service, nor is it secondary to the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with the relevant notice and information in a March 2009 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by letter of the elements of service connection as well as secondary service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  For these reasons, VA has satisfied its duty to notify.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the March 2011 Board hearing was in compliance with the provisions of Bryant.  Neither the Veteran nor his representative has asserted that the hearing officer failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the Veteran's statements and submissions during the course of the appeal, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims because the submissions and statements addressed whether the Veteran has current diagnoses for the claimed disabilities on appeal, and whether the disabilities on appeal began in service or are otherwise related to service.  During the hearing, the undersigned suggested the submission of evidence that would assist the Veteran in substantiating his claims.  The undersigned VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).

The Merits of the Service Connection Claims

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.   

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  Hypertension and peripheral neuropathy are recognized as chronic diseases under 38 C.F.R. § 3.309(a).  Thus, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability that is proximately due to or the result of a service connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a) ; Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service connected disability, and (3) a medical nexus evidence establishing a connection between the current disability and the service connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that his hypertension and peripheral neuropathy of the hands are due to his service-connected diabetes mellitus, type II.  At the March 2011 Board hearing, the Veteran testified that he was diagnosed with hypertension approximately in 2000 and placed on prescribed medication thereafter.  He further added that he has a burning sensation in his hands, and a physician has diagnosed him with peripheral neuropathy in both hands.  See the March 2011 Board hearing transcript.  The Veteran asserts that service connection is warranted for his hypertension and peripheral neuropathy of both hands.  

The evidence of record shows no current diagnoses for hypertension and peripheral neuropathy of the hands.  While post service treatment records reflect a history of hypertension and peripheral neuropathy of the hands as reported by the Veteran, there are no actual diagnoses of hypertension and peripheral neuropathy of the hands given by medical professionals.  In July 2011, the Veteran was afforded a VA examination to determine whether the Veteran has current diagnoses for hypertension and peripheral neuropathy of the hands.  In the examination report, the examiner noted that the Veteran was unsure of when he was initially diagnosed with hypertension, but claimed to have been diagnosed with it after his first VA outpatient treatment visit in April 2006.  The examiner also noted that the Veteran admitted to having hypertension prior to seeking treatment with VA and perhaps was diagnosed with it in the early 1990s.  After physical examination testing and review of the claims file, the examiner determined that the Veteran did not have a current diagnosis of hypertension, currently defined as being higher than 140/90.  
VA Compensation Service's Medical Electronic Performance Support System (Medical EPSS) contains the following definitions for hypertension: "Hypertension in persons over 18 years of age is defined by blood pressure readings of a diastolic average, taken on two separate occasions, as over 90 mm/Hg, or systolic average, at two or more visits, which is over 140 mm/Hg."  Compensation Service's Medical Electronic Performance Support System (Medical EPSS), http://cptraining.vba.va.gov/C&P_Training/Job_Aids/Medical_EPSS.htm (last visited August 27, 2014).  She explained that based upon her review of VA outpatient treatment records, the Veteran was diagnosed with hepatitis B and C in August 2006.  He was treated with both Interferon and Ribavirin, and during this treatment, his blood pressure became elevated.  The examiner explained that the elevated blood pressure readings are not due to hypertension, but rather are a side effect of the treatment with the use of the two stated prescribed medications.  She also noted that he was prescribed Lisinopril in 2007 for proteinuria, a well known common complication of the hepatitis C infection and not for hypertension.  

With regard to the claimed peripheral neuropathy of the hands, the Veteran reported tingling and weakness in the hands since approximately 1995.  He complained of weekly intermittent tingling in the fingertips often lasting up to one hour or longer with some decreased grip.  Physical examination testing revealed decreased sensation in the distribution of median nerve in the bilateral hands to sharp sensation with mild thenar eminence wasting in the hands bilaterally.  Upon review of the claims file, the examiner noted that the Veteran had bilateral carpal tunnel syndrome status post surgical release in 1998 and 2000.  The examiner concluded that there was no evidence of peripheral neuropathy of the hands, but rather the intermittent hand symptoms are likely related to the post-surgical residuals for bilateral carpal tunnel syndrome.  She further added that his longstanding active hepatitis C is a contributing factor to his neuropathic symptoms.  

In the absence of medical evidence indicative of diagnoses for hypertension and peripheral neuropathy of the hands, the evidence is therefore against a finding that the Veteran has had hypertension and peripheral neuropathy of the hands since the filing of his claims.  

Because the Veteran does not hypertension and peripheral neuropathy of the hands, service connection on a direct or secondary basis cannot be granted as a matter of law.  38 U.S.C.A. §§ 1110; Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (generally observing that in the absence of proof of a current disability, there can be no valid claim); see also Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) and Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  Accordingly, the preponderance of the evidence is against the claims, and under these circumstances, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is denied.  

Service connection for peripheral neuropathy of the right hand, to include as secondary to service-connected diabetes mellitus, type II, is denied.  

Service connection for peripheral neuropathy of the left hand, to include as secondary to service-connected diabetes mellitus, type II, is denied.  


REMAND

Remand is required to obtain VA medical addendum opinions to resolve the questions of whether the Veteran has current diagnoses for peripheral neuropathy of the feet and GERD, and if so, whether they are caused by his service-connected diabetes mellitus, type II; service-connected PTSD; or his military service.  The March 2009 VA opinion is inadequate because the examiner failed to consider all of the Veteran's raised theories of entitlement when rendering her opinion regarding the claimed GERD.  The July 2011 VA medical opinion is also inadequate because the opinion reached by the examiner does not contain a rationale or a discussion of the October 2011 VA outpatient treatment records, which reflect a current diagnosis of peripheral neuropathy of the lower extremities.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA physician who conducted the March 2009 examination to render an addendum opinion.  If the March 2009 examiner is available she may conduct a records review and respond to the questions below.  If the March 2009 examiner otherwise finds it necessary, she should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for a VA gastrointestinal examination, to be conducted by a qualified examiner.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following: 

* Service treatment records note the Veteran going to sick call in August 1967 with complaints of swelling in the lower abdomen for approximately four days.  He was admitted to the hospital, where it was later determined to be a lesion, possibly a sebaceous cyst, in the lower abdominal area.  Several days later, the lesion was removed surgically, and the Veteran was discharged several days thereafter.

* At a reenlistment examination in March 1971, clinical evaluation of the Veteran's genitor-urinary (G-U) system, abdomen, and viscera were normal.  However, on his March 1971 report of medical history, the Veteran reported having stomach, liver, or intestinal trouble.  The physician noted that the Veteran had indigestion.  Upon discharge from service, clinical evaluation of the Veteran's G-U system, abdomen, and viscera were normal.  See the February 1972 report of medical history.  Again, the Veteran reported having stomach, liver, or intestinal trouble on his February 1972 report of medical history.  The physician noted that the Veteran had a past history of urinary tract infections (UTI).  

* Post service treatment records reflect complaints, treatment, and diagnoses of abdominal problems.  In December 2001, a private physician noted the Veteran's complaints of abdominal pain and indicated that an upper endoscopy study showed moderate diffuse gastritis without ulceration or erosion.  The December 2001 private treatment records also show treatment for gastritis and GERD.  

* At a December 2008 VA scar examination, the Veteran reported that he developed low abdominal pain while stationed in Vietnam.  He explained that he believed the cause of the pain was from drinking the water in Vietnam.  He stated that he would develop a low cramping sensation followed by diarrhea.  The Veteran informed the examiner that a small suprapubic growth was removed from his lower abdominal area during service, and he was treated for a stomach ulcer, nerves, skin rash, and GERD.  

* In March 2009, the Veteran was afforded a VA examination to determine whether his GERD is caused by his service-connected PTSD.  After review of the claims file and physical examination of the Veteran, the examiner diagnosed the Veteran with abdominal pain of uncertain etiology and stable GERD symptoms by history, which has subjectively continued.  It was concluded that it was as likely as not hepatomegaly contributing to the Veteran's low abdominal discomfort.  The examiner also opined that it is less likely that the Veteran's GERD and gastrointestinal symptoms are caused by his PTSD.  She explained that the lack of data to support a causative effect between PTSD and GERD, his multiplicity of symptoms, the potential for medication side effects, and the Veteran's subjective report of longstanding stable GERD symptoms despite PTSD treatment argues against a relationship between his PTSD and GERD.  

* An April 2011 upper endoscopy report showed erosive gastritis, rule out recurrent helicobacter.  

* At the March 2011 Board hearing, the Veteran testified that his current stomach disability, namely GERD, is either due to his service-connected PTSD; service-connected diabetes mellitus, type II; or his military service.  He admitted at the hearing that a physician mentioned that his service-connected diabetes mellitus, type II, could have caused his GERD.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each gastrointestinal disability found.  In regard to each identified gastrointestinal disorder, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  The examiner must also provide an opinion as to whether the Veteran's gastrointestinal disorder, namely GERD, was caused by or aggravated beyond the normal progression (chronically worsened) by his service-connected PTSD and/or diabetes mellitus, type II.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

2.  Return the claims folder to the VA physician who conducted the July 2011 examination to render an addendum opinion.  If the July 2011 examiner is available she may conduct a records review and respond to the questions below.  If the July 2011 examiner otherwise finds it necessary, she should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for a VA neurological examination, to be conducted by a qualified examiner.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following: 

* Service treatment records reflect no complaints, treatment, or diagnosis of peripheral neuropathy of the feet.

* VA outpatient treatment records note a past history of status post bilateral carpal tunnel release surgeries in 1998 and 2000, as well as status post right foot big toe repair surgery with screw placed in 2005.  

* In an August 2009 VA outpatient treatment note, the Veteran was found to have left-sided weakness upon physical examination.  The VA physician concluded that the weakness appeared to be volitional and not neurologic in nature given the Veteran's normal tone and reflexes bilaterally.  A cerebrovascular accident (CVA) was not suspected, and no further work-up was completed.  

* In March 2011 private treatment records, a private physician diagnosed the Veteran with "diabetes with peripheral neuropathy."  

* At a July 2011 VA examination, the Veteran reported to the examiner that the pain in his feet was coming from "jungle rot to the feet."  He also stated that he had burning, itching, and skin peeling during his military service, and since that time, it has gotten worse.  He informed the examiner that the right foot surgery was performed to help resolve the numbness, but there has been no improvement, and the numbness of the feet started before his carpal tunnel surgery in 1998.  After review of the claims file and physical examination testing, the VA examiner diagnosed the Veteran with right foot superficial neuropathy in the distribution of the right great toe likely following the 2005 surgical procedure.  She also concluded that his left foot symptoms are likely related to the Topamax medication side effects, and his longstanding active hepatitis C is a contributing factor to his neuropathic symptoms.  The examiner also noted that the Veteran's active tinea pedis of both feet is likely a contributing factor to his symptoms of burning.  

* At the March 2011 Board hearing, the Veteran testified that his peripheral neuropathy of the feet is caused by his service-connected diabetes mellitus, type II.  The Veteran stated that a private physician told him his peripheral neuropathy is the result of having diabetes.  

* In October 2011, results from VA nerve conduction velocity and electromyelogram (NCV/EMG) studies showed electrodiagnositc evidence for mild asymmetric polyneuropathy in the lower extremities.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each neurological disability of the feet found.  In regard to each identified neurological disorder of the feet, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  The examiner must also provide an opinion as to whether the Veteran's neurological disorder, namely peripheral neuropathy of the feet, was caused by or aggravated beyond the normal progression (chronically worsened) by his service-connected diabetes mellitus, type II.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


